Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 7-20 are pending.  Claims 5 and 6 have been canceled.  Note that, Applicant’s amendment and arguments filed 11/13/20 has been entered.    
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2019.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 8/13/20 has been withdrawn:	
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanas et al (US 2015/0368592) in view of Gill et al (US 2015/0345031).

The compositions and use solutions can be used in a variety of applications such as CIP cleaners, dish machine cleaners, laundry cleaners, etc., and are also suitable for cleaning surfaces such as stainless steel surfaces and metal surfaces.  See paras. 123 
Cabanas et al do not teach the use of a secondary amine such as 3-alkylamino-2-hydroxysuccinic acid or a method of cleaning a hard surface by contacting a hard surface with a composition having a pH of at least 9 containing a secondary amine such as 3-alkylamino-2-hydroxysuccinic acid, an alkaline source, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Gill et al teach corrosion inhibitors and methods for inhibiting or reducing corrosion of metallic surfaces using a composition which contains a 3-alkylamino-2-hydroxysuccinic acid compound (i.e., 3-n-butylamino-2-hydroxysuccinic acid).  See Abstract and claim 1.  A method of inhibiting corrosion of a metallic surface in an aqueous system includes the step of contacting the surface with an effective amount of a corrosion inhibitor composition.  See Abstract.  The corrosion inhibiting compositions show strong efficacy as corrosion inhibitors for surfaces comprising carbon steel metallurgy, ferrous metal, and the like.  See para. 15.  Use solutions, in addition to the the use composition should have a pH of greater than about 8, most preferably from about 8 to about 10.  See column 12, lines 1-55.  The Examiner asserts that Gill et al clearly teaches that the corrosion inhibitor may be used in any warewashing composition including those disclosed in US 7,858,574, which may have a pH of about 10. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a 3-alkylamino-2-hydroxysuccinic acid compound as a corrosion inhibitor in the composition taught by Cabanas et al, with a reasonable expectation of success, because Gill et al teach the use of a 3-alkylamino-2-hydroxysuccinic acid compound as a corrosion inhibitor in a similar composition for treating/cleaning metal surfaces and further, Cabanas et al teach the use of corrosion inhibitors in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a hard surface by contacting a hard surface .  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Cabanas et al in view of Gill et al, Applicant states that a person skilled in the art would find no motivation to combine Cabanas et al and Gill et al contained within the documents, nor would a person skilled in the art have a reasonable expectation of success in the combination of the teachings found therein.  Specifically, Applicant states that “about” 9 as taught by Gill et al does not overlap with “about” 10 as taught by Cabans et al, as would be recognized by a skilled artisan.  Additionally, Applicant states that a skilled artisan would not have an expectation of similar properties and behavior of a use solution at “about 9” and “about 10”, nor would a skilled artisan have an expectation that the compositions of Gill et al would have similar properties and behavior at a pH of “about 9” and at a pH of “about 10”.  
In response, note that, the Examiner asserts, as stated previously, that Cabanas et al clearly teach that the pH of a use solution of the alkaline cleaning composition is at least about 10, preferably at least about 12 (See paras. 58-59 of Cabanas et al).  Additionally, Gill et al clearly teach that 3-alkylamino-2-hydroxysuccinic acid compounds may have a variety of characteristics such as a stability over a pH from about 6 to about 9, wherein 3-alkylamino-2-hydroxysuccinic acid compounds are used as corrosion inhibitors in any aqueous system comprising surfaces susceptible of corrosion in warewashing compositions, once through or closed loop recirculating cooling water systems, etc., wherein these are the exact same systems cleaned by the compositions taught Cabanas et al (See paras. 25-40 of Gill).  Additionally, the Examiner asserts that a stability of “about” 9 as taught by Gill et al would overlap with a pH of “about” 10 for the use solution as taught by Cabanas et al.  Alternatively, even if “about” 9 does not overlap with “about” 10 as taught by Cabanas et al, the Examiner asserts that one of ordinary skill in the art would clearly be motivated to use the corrosion inhibitors in a composition having a pH of “about” 10 due to an expectation of similar properties and behavior at “about” 9 and “about” 10.  Note that, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.    
Further, note that, as stated previously, Cabanas et al clearly teach that a wide variety of corrosion inhibitors may be used such as malic acid (i.e., hydroxysuccinic acid), etc., wherein 3-alkyl amino-2-hydroxysuccinic acid is a corrosion inhibitor and structurally similar to malic acid such that one of ordinary skill in the art would have a reasonable expectation of success in using 3-alkyl amino-2-hydroxysuccinic acid as PAR Pharm., Inc. v. TWE Pharm., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014) (“The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success.”).  Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Also, as stated above, the Examiner asserts that Gill et al clearly teaches that the disclosed corrosion inhibitors may be used in conjunction with any warewashing operation or any warewashing composition, such as those warewashing compositions disclosed in, for example, US 7,858,574, etc.  See para. 39.  Note that, US 7,858,574 clearly teaches that the warewashing composition includes an effective amount of one or more alkaline sources to enhance the cleaning of the substrate and in general, the use composition should have a pH of greater than about 8, most preferably from about 8 to about 10.  See column 12, lines 1-55.  The Examiner asserts that Gill et al clearly teaches that the corrosion inhibitor may be used in any warewashing composition including those disclosed in US 7,858,574, which may have a pH of about 10.  Thus, the Examiner asserts that the teachings of Cabanas et al 
Further, Applicant states that Table 1 and Table 2 presented in the response demonstrate that a pH of about 6 to about 9 cannot be reasonable achieved with a useable NaOH concentration as in the instant claims, and that cleaning performance greatly decreases as pH decreases and therefore, the skilled artisan would appreciate that a composition with a use solution having a pH of 9 and one with a use solution having a pH of 10 do not have similar properties and behaviors.  In response, note that Table 1 and 2 are not persuasive.  First, the Examiner asserts that any objective data which is used as evidence of secondary considerations must be presented in a properly executed Declaration.  Note that, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP 716.01(c)(II).  Note that, to be of probative value, any objective evidence should be supported by actual proof.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  See MPEP 716.01(c)(I).  Additionally, the evidence of record weighs in favor of the Examiner’s determination that the invention is nothing more than the predictable result of a combination of familiar elements according to known methods.  See Tokai Corp. v. Easton Enters., Inc., 632 F.3ed 1358, 1371 (Fed. Cir. 2011) (“A strong case of prima facie obviousness…cannot be overcome by a far weaker showing of objective indicia of nonobviousness.”); KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (explaining that a prima facie case of obviousness is established where an Examiner demonstrates that the invention is nothing more than the predictable result of a combination of familiar elements according to know methods); cf. In re Farrenkopf, 713 F.2d 714, 718 (Fed. Cir. 1983).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/January 26, 2021